       Case 4:20-cv-03306 Document 15 Filed on 03/23/21 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

  ALICE W. HUANG, CHRISTINE W.              §
  HUANG, AND STEVEN W. HUANG,               §
  INDIVIDUALLY AND                          §
  DERIVATIVELY ON BEHALF OF                 §   CIVIL ACTION NO. 4:20-CV-03306
  TCBH, INC.                                §
                                            §
          Plaintiffs,                       §
                                            §
  v.                                        §
                                            §
  ALISON CHANG,                             §
                                            §
          Defendant.                        §



         PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THEIR PLEADINGS



                             JAMES HAMILTON FOLEY, PLLC

ATTORNEY-IN-CHARGE:
James Hamilton Foley
Texas Bar No. 24059764
Federal Bar No. 930406
jfh@jhfoleylaw.com
3000 Weslayan Street, Suit 350
Houston, Texas 77027
Telephone No. (713) 256-1986



                                 ATTORNEY FOR PLAINTIFFS
                                     ALICE W. HUANG,
                                  CHRISTINE W. HUANG, &
                                    STEVEN W. HUANG,
                 INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF TCBH, INC.

March 23, 2021
      Case 4:20-cv-03306 Document 15 Filed on 03/23/21 in TXSD Page 2 of 4




TO THE HONORABLE JUDGE KENNETH M. HOYT:

       Plaintiffs, Alice W. Huang, Christine W. Huang, and Steven W. Huang, individually and

derivatively on behalf of TCBH, INC. (collectively, “Plaintiffs”), file this motion seeking leave to

file the first amended complaint attached hereto as “Exhibit A.”

       Fed. R. Civ. P. 15(a)(1) allows a party to “amend its pleadings as a matter of course” within

“21 days after service of a motion under Rule 12(b).” Additionally, Fed. R. Civ. P. 15(a)(2) allows

a party to amend their pleadings with leave of the court or the consent of the opposing party. “The

court should freely give leave when justice so requires.” Id. Rule 15(a) provides a “strong

presumption in favor of granting leave to amend.” Fin. Acquisition Partners, LP v. Blackwell,

440 F.3d 278, 291 (5th Cir.2006).

       Defendant filed a motion on March 2, 2021 that included 12(b) motions. See Dkt. 10.

Accordingly, Plaintiffs are entitled to amend their pleadings “a matter of course.” In the abundance

of caution, Plaintiffs are seeking leave because the amended pleadings may deprive the court of

subject-matter jurisdiction and the case would be subject to a potential remand. Plaintiffs have

been forced to amend their pleadings because of Defendant’s motion. For instance, Defendant’s

motion included a Rule 12(b)(7) motion to join TCBH, INC. as an indispensable party.

Additionally, Plaintiffs are seeking to add the HUANG LIVING TRUST DATED FEBRUARY 22, 1992

as a plaintiff, which Plaintiffs were not able to add at the time of filing in state court. At the time

of filing in state court, the former trustee of the HUANG LIVING TRUST DATED FEBRUARY 22, 1992

was alive and Plaintiffs did not have the authority to represent the trust. Since then, the former

trustee is now deceased and Plaintiffs have complied with all necessary requirements to become

trustees of the HUANG LIVING TRUST DATED FEBRUARY 22, 1992.
     Case 4:20-cv-03306 Document 15 Filed on 03/23/21 in TXSD Page 3 of 4




       For the foregoing reasons, Plaintiffs respectfully request this Court grant Plaintiffs leave to

amend their pleadings.



DATED: March 23, 2021

                                                      Respectfully submitted,

                                                      JAMES HAMILTON FOLEY, PLLC
                                                      By: /s/ James Hamilton Foley
                                                           James Hamilton Foley
                                                           Texas Bar No. 24059764
                                                           Federal Bar No. 930406
                                                           jhf@jhfoleylaw.com
                                                      3000 Weslayan Street, Suite 350
                                                      Houston, Texas 77027
                                                      Telephone No. (713) 256-1986

                                                      ATTORNEY-IN-CHARGE FOR PLAINTIFFS




                                                 2
     Case 4:20-cv-03306 Document 15 Filed on 03/23/21 in TXSD Page 4 of 4




                            CERTIFICATE OF CONFERENCE

       I certify that I conferred via phone call with counsel for Alison Chang concerning this
motion and counsel is opposed until he has had further opportunity to review.


                                                   /s/ James Hamilton Foley
                                                   James Hamilton Foley


                               CERTIFICATE OF SERVICE

        I certify that on March 23, 2021, the foregoing has been served on all counsel of record
electronically via the CM/ECF filing system.


                                                   /s/ James Hamilton Foley
                                                   James Hamilton Foley




                                               3
